Title: To Thomas Jefferson from Robert Smith, 25 June 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     June 25. 1808—
                  
                  The enclosed I have just received from Capt Tingey. In my answer to Com. Truxtun I have meerly informed him that it would be submitted to you. 
                  Respectfy
                  
                     Rt Smith 
                     
                  
               